PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Zhang et al.
Application No. 16/481,092
Filed: 26 Jul 2019
For: METHODS AND PROCESS TO IMPROVE MECHANICAL PROPERTIES OF CAST ALUMINUM ALLOYS AT AMBIENT TEMPERATURE AND AT ELEVATED TEMPERATURES
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. 78104215-N33960-US


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed January 25, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the non-final Office action mailed June 10, 2021.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on January 25, 2022, noting that no reply had been received.  

A review of the application reveals that Applicant timely filed an Amendment on          September 10, 2021.  In response the Office mailed a Notice Requiring Excess Claims Fees on September 16, 2021, setting a two month period to reply, to which Applicants replied with the fees on September 16, 2021.  As such, it is obvious that the Notice of Abandonment was mailed in error, and the holding of abandonment is hereby withdrawn.

The application is being forwarded to Group Art Unit 1796 for consideration of the Amendment filed June 10, 2021 (excess claims fees paid September 16, 2021).
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor – Office of Petitions